Citation Nr: 0526425	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  05-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Good or sufficient cause having been shown, the appellant's 
case has been advanced on the docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003.

2.  At the time of his death, the veteran had received a 
principal diagnosis of acute congestive heart failure due to 
congestive heart failure and sepsis.  Secondary diagnoses 
included atrial fibrillation, status post the implantation of 
a permanent pacemaker; acute renal failure; pneumonitis; 
gouty arthritis; and hypotension.  

3.  According to the Certificate of Death, the veteran's 
death did not occur in any unusual manner and was due 
entirely to natural causes.  

4.  At the time of the veteran's death, service connection 
was in effect only for post-traumatic stress disorder, 
evaluated as 50 percent disabling.  

5.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.  

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
an appellant of any evidence that is necessary to 
substantiate her claim, as well as the evidence VA will 
attempt to obtain and what evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In this case, the appellant was, in fact, provided notice in 
correspondence of May and October 2004, 7 and 2 months, 
respectively, prior to the initial AOJ decision in December 
of 2004.  More specifically, in letters of May and October 
2004, the appellant was provided the opportunity to submit 
evidence, notified of what evidence was required to 
substantiate her claim for service connection for the cause 
of her husband's death, provided notice of who was 
responsible for securing the evidence, and advised to inform 
VA of or submit any additional evidence that was relevant to 
her claim.  The appellant was also provided with a copy of 
the December 2004 rating decision, which advised her to 
submit any additional evidence in her possession, as well as 
a Statement of the Case dated in May 2005 which apprised her 
of pertinent regulations and actions in her case.  

In point of fact, the appellant has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  She has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence she needed to submit, as well 
as what evidence VA would secure on her behalf.  In addition, 
the appellant was given ample time to respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  In that regard, the Board notes that the evidence 
includes both VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the 
appellant regarding what further evidence she could submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Private records of hospitalization dated in August 2003 
reveal that the veteran was hospitalized at that time with a 
complaint of shortness of breath.  Noted at the time of 
admission was a history of congestive heart failure, status 
post coronary artery bypass grafting.  Despite treatment, on 
August [redacted], 2003, the veteran expired.  The principal 
diagnosis noted at the time of the veteran's death was acute 
congestive heart failure due to sepsis.  Secondary diagnoses 
included congestive heart failure; atrial fibrillation, 
status post implantation of a permanent pacemaker; acute 
renal failure; pneumonitis; gouty arthritis; and hypotension.  

As noted above, the veteran died on August [redacted], 2003.  
According to the Certificate of Death, the veteran's death 
did not occur in any unusual manner and was due entirely to 
natural causes.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 
50 percent disabling.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
cardiovascular disease (including hypertension), renal 
disease, respiratory problems, or arthritis.  At the time of 
a service separation examination in December 1945, the 
veteran's respiratory and cardiovascular systems were within 
normal limits.  His blood pressure was 136/80, and the 
condition of his arteries and veins was "good."  The 
veteran's genitourinary system was likewise within normal 
limits, and no pertinent diagnoses were noted.  

On VA gastrointestinal examination in June 1997, the veteran 
gave a history of hypertensive heart disease and mild 
hypertension since 1967.  The veteran's blood pressure was 
160/90, and his lungs were clear to auscultation and 
percussion.  The pertinent diagnoses noted were mild 
hypertension and hypertensive heart disease.

A VA psychiatric examination conducted in June 1997 was 
significant for diagnoses of chronic post-traumatic stress 
disorder, recurrent major depression, and personality 
disorder.  

A VA record of hospitalization dated in June 1998 reveals 
that the veteran was hospitalized at that time to rule out a 
myocardial infarction.  Myocardial infarction was 
subsequently ruled out utilizing serial enzymes and 
electrocardiographic evaluation.  The pertinent diagnoses 
were congestive heart failure and coronary artery disease.

In a rating decision of August 1998, the RO granted service 
connection (and a 10 percent evaluation) for post-traumatic 
stress disorder.  

In correspondence of April 2000, a private physician wrote 
that the veteran had been under his care since 1985 for 
multiple medical problems, including hypertension; coronary 
artery disease/arteriosclerotic heart disease, status post 
open heart surgery; multiple hospital readmissions for an 
infected wound of the sternum; gastritis with GI bleeding; 
chronic anxiety; congestive heart failure; benign prostatic 
hypertension; and peripheral vascular disease.  

In additional correspondence of April 2000, the same private 
physician wrote that the veteran had been his patient since 
1982.  Reportedly, the veteran suffered from stomach problems 
(i.e., bleeding ulcers) and hypertension, as well as heart 
disease.  According to the veteran's physician, his ulcers 
and hypertension were secondary to his post-traumatic stress 
disorder.  

On VA psychiatric examination in May 2000, the veteran stated 
that he no longer had flashbacks, though he might 
occasionally "think about the war."  The pertinent diagnoses 
noted were dysthymic disorder and generalized anxiety 
disorder.  Additionally noted was that the veteran was status 
post "five cardiac bypasses,"
and currently utilized a pacemaker.  Also noted was a 
diagnosis of hypertension.  

Received in May 2000 were VA outpatient treatment records 
covering the period from December 1994 to August 1997, 
showing treatment during that time for multiple medical 
problems.  

Also received in May 2000 were additional VA outpatient 
treatment records covering the period from March to May 2000, 
showing further treatment for multiple medical problems.  

In a rating decision of July 2000, the RO granted a 
30 percent evaluation for service-connected post-traumatic 
stress disorder.  

On VA cardiovascular examination in August 2000, the veteran 
gave a history of hypertension and congestive heart failure, 
as well as atrial fibrillation.  Additionally noted was that 
the veteran had undergone the insertion of a pacemaker in 
1997.  Reportedly, the veteran had undergone coronary artery 
bypass grafting in November 1997.  Currently, the veteran's 
hypertension was treated with medication.

On physical examination, the veteran's blood pressure was 
120/80.  Further examination revealed evidence of 
cardiomegaly with no S3 or S4 gallop.  Noted at the time of 
examination was that it was "not likely" that the veteran's 
hypertension was causally related or aggravated by his 
service-connected post-traumatic stress disorder.

In a rating decision of November 2001, the RO denied service 
connection for hypertension, on both a direct basis, and as 
secondary to service-connected post-traumatic stress 
disorder.  

Received in September 2002 were VA outpatient treatment 
records covering the period from September 2000 to September 
2002, showing treatment during that time for multiple medical 
problems.  

In a questionnaire of September 2002, the veteran's physician 
indicated that the veteran suffered from a depressed mood, as 
well as anxiety and poor sleep patterns.  Also noted were 
problems with a disturbance of motivation and mood.  
Currently, the veteran experienced problems with anxiety and 
depression.  

Received in March 2003 were additional VA outpatient 
treatment records covering the period from September 2002 to 
March 2003, showing treatment during that time for multiple 
medical problems.  

In a questionnaire of March 2003, the veteran's private 
physician indicated that the veteran suffered from a 
depressed mood, as well as anxiety and insomnia.  Reportedly, 
the veteran experienced problems with interpersonal 
relationships.  Also noted was that the veteran was socially 
withdrawn, and suffering from nightmares and flashbacks.  

In a rating decision of April 2003, the RO granted a 
50 percent evaluation for service-connected post-traumatic 
stress disorder.  

A private record of hospitalization covering the period from 
August 14 to August [redacted], 2003 reveals that the veteran was 
hospitalized at that time with a complaint of shortness of 
breath.  At the time of admission, the veteran gave a history 
of congestive heart failure.  Also noted was that the veteran 
was status post coronary artery bypass grafting.  On August 
[redacted], despite treatment, the veteran expired.  The principal 
diagnosis noted at the time of the veteran's death was acute 
congestive heart failure due to sepsis.  Secondary diagnoses 
included congestive heart failure; atrial fibrillation, 
status post the placement of a permanent pacemaker; acute 
renal failure; pneumonitis; gouty arthritis; and hypotension.  

In a VA telephone contact note dated in mid-August 2003, it 
was noted that the veteran's wife had contacted the VA 
because her husband had been admitted to a private hospital.  
Reportedly, at the time of admission, the veteran was unable 
to walk.  The veteran's wife called emergency medical 
services, and was told that the veteran's blood pressure was 
low.  Also noted was that the veteran's kidneys were "bad."  

In a VA note of late August 2003, it was noted that a VA 
employee had spoken with the veteran's wife, and been 
informed that the veteran had died at a private hospital.  
Reportedly, prior to his death, the veteran had been admitted 
with diagnoses of hypotension, renal failure, fever, and 
shortness of breath.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, she argues that the veteran's service-
connected post-traumatic stress disorder caused him to panic 
during a blackout because he was afraid the lack of air 
conditioning would cause him difficulty breathing.  She 
claims that this caused hypotension and other complications 
which led to his death.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served ninety (90) days or more during a period of 
war, and cardiovascular disease, including hypertension or 
congestive heart failure, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection for diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2004).  

In the present case, service medical records fail to 
demonstrate the presence of cardiovascular disease or 
hypertension, or any other disability which reasonably 
contributed to the veteran's death.  At the time of a service 
separation examination in December 1945, the veteran's 
respiratory and cardiovascular systems were within normal 
limits, as was his genitourinary system, and no pertinent 
diagnoses were noted.  While on VA examination in June 1997, 
the veteran gave a history of hypertension/hypertensive heart 
disease since 1967, there is no objective clinical evidence 
that the veteran suffered from either of those problems as 
early as 1967.  Even assuming, for the sake of argument, that 
the veteran did, in fact, experience cardiovascular problems 
as early as 1967, that would place the origin of the 
veteran's disabilities at a point in time well after his 
discharge from active military service.  Moreover, as noted 
above, there is no indication that the veteran's 
cardiovascular disease had its origin during his period of 
active military service.  Further, on a VA cardiovascular 
examination in August 2000, it was the opinion of the 
examiner that the veteran's hypertension was not causally 
related or aggravated by his service-connected post-traumatic 
stress disorder.  This opinion was based upon a review of the 
claims file and examination of the veteran.  This opinion is 
more probative than that of the private physician dated in 
April 2000 which provided nothing more than a bare conclusory 
statement without examination.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the medical evidence is more probative than an opinion that 
is based on the veteran's reported history). 

The appellant argues that the "shortness of breath" noted on 
hospital admission in August 2003 was, in fact, the result of 
the veteran's service-connected post-traumatic stress 
disorder, which had been "aggravated" by the blackout which 
occurred in New York City at that time.  However, based on 
the evidence of record, there is absolutely no evidence that 
the veteran's post-traumatic stress disorder played any part 
in his death from congestive heart failure.  The treatment 
records during his terminal hospital stay failed to reveal 
any indication of post-traumatic stress disorder.  

Based on a review of the entire evidence of record, the Board 
is compelled to conclude that the veteran's fatal congestive 
heart failure was unrelated to any incident or incidents of 
his period of active military service.  Nor is there any 
indication that the veteran's service-connected post-
traumatic stress disorder caused or contributed substantially 
or materially to his death.  Under the circumstances, service 
connection for the cause of the veteran's death must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


